DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 01/15/2021 and 10/23/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20190054745 to Taguchi et al. (hereinafter “Taguchi”).
With respect to claim 1, Taguchi discloses a light-irradiating device (100 FIG. 1), comprising: a light-emitting element (80 FIG. 1); a housing in which the light-emitting element is disposed, the housing comprising a light-irradiating surface provided with an irradiating opening which allows light from the light-emitting element to pass therethrough (80 FIG. 1), the irradiating opening extending in a width direction of the light-irradiating surface (80, 100 FIG. 1, 7A, 7B); a flow path configured to supply gas (90 FIG. 1, 4a), the flow path comprising an end located near the irradiating opening of the light-irradiating surface of the housing (90 FIG. 1, 4a); and a discharging port configured to discharge the gas, the discharging port disposed at the end of the flow path (90 FIG. 1, 4a).
However, Taguchi fails to specifically disclose:
the discharging port comprising a plurality of first openings arranged in the width direction corresponding to the irradiating opening, and a second opening positioned at an each end of the discharging port in the width direction.
Taguchi discloses:
the discharging port comprising a plurality of first openings arranged in the width direction corresponding to the irradiating opening, and a second opening positioned at an each end of the discharging port in the width direction (Taguchi does disclose the porous section 90a1 at each end of the discharging port further the porous section has many openings arranged along the width direction.  90 FIG. 1, 4a).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the openings as disclosed by Taguchi. The motivation for doing so would have been to improve the control and flow of the gas.  (FIG. 1, 4a of Taguchi).
With respect to claim 2, Taguchi discloses further comprising: a porous member disposed on a flow path side of the discharging port (90a1).
With respect to claim 3, Taguchi discloses wherein the flow path is divided into a plurality of branches upstream from the discharging port (FIG.1 and FIG. 6).
With respect to claim 4, Taguchi discloses wherein the flow path is provided with a second porous member spaced at a predetermined distance upstream from the discharging port (FIG.1 and 4).
With respect to claim 5, Taguchi discloses wherein the housing comprises a side surface connected to the light-irradiating surface, and the flow path is disposed so as to extend from the side surface of the housing to the light-irradiating surface (FIG.s 1, 3, 5 and 6).
With respect to claim 6, Taguchi discloses wherein the flow path is constituted of a plurality of plate-like members connected to each other (90 FIG.s 1, 3, 5 and 6).
With respect to claim 7, Taguchi discloses wherein the plurality of plate-like members constituting the flow path comprise a first plate-like member which is located along an edge of the irradiating opening (90 FIG.s 1, 3, 5 and 6).
With respect to claim 8, Taguchi discloses wherein the first plate-like member is inclined away from the irradiating opening, and extends from the light-irradiating surface toward a light irradiating direction (90 FIG.s 1, 3, 5 and 6).
With respect to claim 9, Taguchi discloses wherein a surface of the first plate-like member which is located close to the irradiating opening, reflects light from the light-emitting element (90 FIG.s 1, 3, 5 and 6).
With respect to claim 10, Taguchi discloses a light cure device, comprising: the light-irradiating device according to claim 1; and a conveying section configured to convey a photo-curable material to which the gas from the discharging port of the light-irradiating device is supplied, and which is irradiated with light from the irradiating opening(FIG.s 1, 3, 5 and 6).
With respect to claim 11, Taguchi discloses a printing device, comprising: the light cure device according to claim 10; and a printing section configured to print photo-curable ink on a medium for printing comprising the photo-curable material (220 FIG. 7A and 7B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853